     Case: 1:19-cv-05869 Document #: 78 Filed: 01/28/21 Page 1 of 5 PageID #:328




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ELIZABETH DOHENY,

     Plaintiff,                                       Case No. 1:19-cv-05869

v.                                                    Honorable Jorge L. Alonso

NATIONSTAR MORTGAGE LLC d/b/a                         Honorable Jeffrey T. Gilbert
MR. COOPER, and CYPREXX SERVICES,                     Magistrate Judge
LLC,

     Defendants.


                    THE PARTIES’ JOINT MOTION TO STAY DISCOVERY
                         PENDING SETTLEMENT NEGOTIATIONS

        The Plaintiff, Elizabeth Doheny (“Doheny”), by and through her attorneys, Sulaiman Law

Group, Ltd, and the Defendants, Nationstar Mortgage LLC d/b/a Mr. Cooper (“Nationstar”) and

Cyprexx Services LLC (“Cyprexx”), by and through their attorneys, SmithAmundsen LLC

(collectively “the parties”), pursuant to Rules 26(c) and (d) of the Federal Rules of Civil Procedure,

respectfully move this Court to enter an order staying discovery for 60 days pending the parties’

settlement negotiations, or, in the alternative, to extend the discovery deadlines in the Court’s

orders from December 7, 2020 and January 22, 2021 for 60 days. In support thereof, the parties

state as follows:

        1.        On August 30, 2019, Doheny filed a four-count Amended Complaint against

Nationstar and Cyprexx, asserting impropriety with respect to mortgage field services performed

on her home in January 2019. [DKT.1].

        2.        After written discovery was exchanged but prior to conducting depositions,

SmithAmundsen appeared as new counsel for Defendants on November 25, 2020.
       Case: 1:19-cv-05869 Document #: 78 Filed: 01/28/21 Page 2 of 5 PageID #:329




         3.    On October 28, 2020, prior to SmithAmunden’s appearance, the parties submitted

a joint status report stating that all fact discovery would be completed by February 26, 2021 [DKT.

68].

         4.    On December 7, 2020, in response to the parties’ joint status report from December

1, 2020 [DKT. 74], this Court ordered that party depositions shall be taken by January 31, 2021

and that the parties file a joint report confirming the dates of all remaining depositions sought prior

to the close of fact discovery on February 26, 2021. [DKT. 75].

         5.    Per the Court’s December 7, 2020 order [DKT.75], the parties completed Doheny’s

deposition on December 30, 2020. Just prior to Nationstar’s and Cyprexx’s scheduled January

2021 depositions, the parties entered into settlement negotiations.

         6.    Due to their settlement negotiations, the parties request that the Court enter an order

staying all discovery and deposition deadlines for 60 days to permit time for the parties to continue

their discussions without unnecessarily expending resources and incurring additional expenses.

Alternatively, the parties request that this Court enter an order extending all scheduled dates for

fact discovery depositions from its December 7, 2020 [DKT. 75] and January 22, 2021 [DKT. 77]

orders by 60 days.

         7.    According to Rule 26(c) of the Federal Rules of Civil Procedure, this Court has the

discretion to determine “[q]uestions of the scope and conduct of discovery.” F.R.C.P 26(c) (2020);

Florsheim Shoe Co., Division of Inerco, Inc. v. U.S., 744 F.2d 787, 797 (Fed. Cir. 1984). Pursuant

to Federal Rules 26(c) and(d), this Court has the discretion to stay discovery when it would protect

the parties from “undue burden or expense,” and would promote the “interests of justice.” F.R.C.P

26(c), (d) (2020).




                                                  2
    Case: 1:19-cv-05869 Document #: 78 Filed: 01/28/21 Page 3 of 5 PageID #:330




       8.      At this time, the parties have exchanged extensive written discovery and

production, and taken Elizabeth Doheny’s deposition, pursuant to Federal Rule of Civil Procedure

30(b)(6). As evidenced in their most recent joint status report filed January 15, 2021 [DKT. 76],

the parties anticipate the need to take an additional 8-10 depositions, which to comply with this

Court’s February 26, 2021 fact discovery deadline will likely require extensive coordination with

corporate witnesses and additional written discovery to be completed in a relatively short amount

of time.

       9.      Allowing a discovery stay with the purpose of permitting the parties to continue

their pending settlement negotiations would promote the interests of justice and protect the parties

from incurring unnecessary burden and great expense, assuming these negotiations are successful.

       10.     Additionally, a discovery stay will allow the parties to devote the resources they

would have expended litigating the case to a settlement and will allow sufficient time to re-

schedule and complete fact discovery, if necessary.

       11.     On January 26, 2021, the attorneys for the parties conferred pursuant to Federal

Rule 37 and Northern District of Illinois Local Rule 37.2 via email, and agreed to the entry of this

Motion. See F.R.C.P. 37 (2020); N.D. Ill. Loc. R. 37.2.

       12.     This motion is not being brought for the purposes of undue delay, and granting the

relief requested herein for a short 60-day stay will not result in prejudice to either party.

       13.     Thus, the Parties jointly move this Court for an Order staying discovery and all

pretrial deadlines imposed by Court order, Local Rules, or the Federal Rules of Civil Procedure,

to allow the parties to continue to engage in settlement discussions that will likely resolve this

dispute. In addition, the parties request that if a 60-day stay is granted that all corresponding




                                                   3
    Case: 1:19-cv-05869 Document #: 78 Filed: 01/28/21 Page 4 of 5 PageID #:331




scheduled discovery dates, including the pending fact discovery close deadline of February 26,

2021, be extended by 60 days.

       WHEREFORE, the Plaintiff, Elizabeth Doheny, and the Defendants, Nationstar Mortgage

LLC d/b/a Mr. Cooper and Cyprexx Services LLC, pursuant to Rules 26(c) and (d) of the Federal

Rules of Civil Procedure, respectfully move this Court to enter an order staying discovery for 60

days pending the parties’ settlement negotiations, or, in the alternative, to extend the discovery

deadlines in the Court’s orders from December 7, 2020 and January 22, 2021 for 60 days, and for

any other relief that it deems necessary.



Dated: January 28, 2021

                                      Respectfully submitted,

                                      By:    /s/ Mghnon I. Martin
                                             Kenneth A. Perry
                                             Mghnon I. Martin
                                             SmithAmundsen LLC
                                             150 N. Michigan Avenue, Suite 3300
                                             Chicago, IL 60601
                                             Phone: (312) 894-3200
                                             Facsimile: (312) 894-3210
                                             kperry@salawus.com
                                             mgmartin@salawus.com
                                             Attorneys for Defendants Nationstar and Cyprexx


                                             By: /s/ Mohammed O. Badwan
                                             Mohammed O. Badwan
                                             Joseph Davidson
                                             Sulaiman Law Group, Ltd.
                                             2500 S. Highland Avenue, Suite 200
                                             Lombard, IL 60148
                                             Phone: (630) 575-8180
                                             Facsimile: (630) 575-8188
                                             mbadwan@sulaimanlaw.com
                                             jdavidson@sulaimanlaw.com
                                             Attorneys for Plaintiff Elizabeth Doheny

                                                4
    Case: 1:19-cv-05869 Document #: 78 Filed: 01/28/21 Page 5 of 5 PageID #:332




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to all
CM/ECF participants, and I hereby certify that I have mailed by United States Postal Service the
document to any non CM/ECF participants.




                             By:    /s/ Kathleen Neberz
                                    SmithAmundsen LLC
                                    150 N. Michigan Ave., Ste. 3300
                                    Chicago, IL 60601
                                    (312) 894-3200
                                    (312) 894-3210 - Fax




                                               5
